Case 5:17-cv-00531-EEF-MLH Document 72 Filed 03/17/21 Page 1 of 2 PageID #: 877




                         UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

 DENNIS RAY DAVIS, JR.                           CIVIL ACTION NO. 17-531-P

 VERSUS                                          JUDGE FOOTE

 SHREVEPORT POLICE                               MAGISTRATE JUDGE HORNSBY
 DEPARTMENT, ET AL.

                                         JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, including written

 objections filed by Plaintiff and Plaintiff’s motion for a “Writ of Mandamus [and] Demand

 for Jury-Trial on Triable Issue of False Imprisonment,” and determining that the findings

 are correct under the applicable law;

        IT IS ORDERED that Plaintiff’s civil rights claims seeking monetary damages for

 his allegedly unconstitutional convictions, sentences, and revocations be DISMISSED

 WITH PREJUDICE as frivolous under 28 U.S.C. § 1915(e) until such time as the Heck

 conditions are met. IT IS FURTHER ORDERED that Plaintiff’s remaining civil rights

 claims be DISMISSED WITH PREJUDICE as frivolous under 28 U.S.C. § 1915(e). IT

 IS FURTHER ORDERED that this action—insofar as it seeks the dismissal of the

 criminal convictions, sentences, revocations and his immediate release—be DISMISSED

 for failing to state a claim for which relief may be granted pursuant to Section 1983. The

                                             1
Case 5:17-cv-00531-EEF-MLH Document 72 Filed 03/17/21 Page 2 of 2 PageID #: 878




 Court construes Plaintiff’s motion for a “Writ of Mandamus [and] Demand for Jury-Trial

 on Triable Issue of False Imprisonment” [Record Document 67] as an objection to the

 Report and Recommendation and DENIES the motion for the reasons it adopts the Report

 and Recommendation.

       THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this
   17th
 ____ day of March, 2021.




                                        _____________________________________
                                             ELIZABETH ERNY FOOTE
                                         UNITED STATES DISTRICT JUDGE




                                           2
